Citation Nr: 0016974	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety for a rating in excess of 10 percent disabling for 
asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
asbestosis, rated 10 percent disabling.  The veteran appealed 
the initial evaluation assigned for his disability.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

Pulmonary function testing in February 1992 showed a FVC 
value that was 55 percent predicted; a VA examination in July 
1998 showed a FVC value that was 61 percent predicted.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent for asbestosis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Code 6833 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Medical records received with the veteran's claim for service 
connection for asbestosis included the report of pulmonary 
function testing conducted at a private facility in February 
1992.  These show that, at that time, the veteran had an FVC 
value of 2.40 liters that was 55 percent of that predicted, 
4.32 liters.  

An examination was conducted by VA in July 1998.  At that 
time, it was noted that he coughed clear mucous on arising 
and during the night, and occasionally coughed during the 
day.  He could only do yard work for 15 minutes without 
resting; he also needed to stop and rest after walking uphill 
for 100 yards.  He was not asthmatic and not on treatments.  
His chest was clear to percussion and auscultation.  
Inspiration was rather harsh, but there were no rales.  The 
heart was not enlarged.  There was no cor pulmonale.  
Pulmonary function testing showed that the veteran's FVC 
value was 2.38.  This was 61 percent of that predicted, 3.90 
liters.  DLCO was 103 percent of that predicted.  The 
diagnosis was asbestosis.  

For asbestosis, with FVC of 75 to 80 percent predicted, or 
with DLCO (SB) of 66 to 80 percent predicted, a 10 percent 
rating is warranted; with FVC of 65 to 74 percent predicted, 
or with DLCO (SB) of 56 to 65 percent predicted, a 30 percent 
rating is warranted; with FVC of 50 to 64 percent predicted, 
or DLCO (SB) of 40 to 55 percent predicted, or with maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, a 60 percent rating is 
warranted; with FVC of less than 50 percent predicted, or 
DLCO (SB) less than 40 percent predicted or, maximum exercise 
capacity less than 15 mg/kg/min oxygen consumption with 
cardiorespiratory limitation, or with cor pulmonale or 
pulmonary hypertension or requiring outpatient oxygen 
therapy, a 100 percent rating is warranted.  
38 C.F.R. § 4.97, Code 6833.  

The veteran's pulmonary function tests show that his FVC has 
been consistently between 50 and 64 percent of that which was 
predicted.  This measurement warrants a 60 percent rating 
according to the criteria set forth in VA regulations.  A 
rating in excess of 60 percent is not warranted, as it has 
not been shown that the veteran is on oxygen therapy, there 
is no cor pulmonale on examination and pulmonary function 
testing is not compatible with a higher evaluation.  

Under these circumstances, the proper evaluation for the 
initial assessment of the disability associated with the 
veteran's original claim for service connection for 
asbestosis is 60 percent.  


ORDER

A rating of 60 percent for asbestosis is warranted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

